Title: To Alexander Hamilton from Robert Ralston, 25 June 1794
From: Ralston, Robert
To: Hamilton, Alexander


[Philadelphia] June 25, 1794. “Observing from your note of the 22d. Currt. that there was no objection to the payment of the claim on behalf of John Dewhursts Estate, but that of ascertaining who was legally authorized to receive the Same. I enclose for your perusal the Deed of Assignment from the Commissioners of Bankrupt to me, and a Certificate from the Prothonotary of the Court of Common pleas of an Assignment being executed in my favor.…”
